Case 8:15-cv-00011-TPB-CPT Document 146-11 Filed 12/20/19 Page 1 of 1 PagelD 1617

‘Ismar Cove Forum Essentials >» Forum News and General Information >

oftware update - Donations Appreciated

jul 22,2018 -@® > elsmar improvements (general)

Attachment browser

Next»
Jul 22, 2018 41
This forum is still using an “End Of Life" software which, although | really like it, and | hate to "Move Everyone's Cheese", for the future there is little
choice other than to "Move On".
arc | have put a “Donate” button in the header for at least 2 (maybe 3) months. Advertisements do not pay much these days, but in addition - As | am
Old Goat learning Xenforo it is simply not as easy to do many things such as modifying a header template to approximate the current header. Quite a long story
rember re: learning Xenforo “code” vs. the vBulletin code | have used for many years.

The situation is simple - Because of things such as PHP version advancement, it will/would be difficult to maintain “ancient” code (which Elsmar currently
runs on), less secure, PHP versions.

There are other issues as well, but the bottom line is Elsmar has been online since 1996 and the forums are running on software which is no longer
supported.

To do this “upgrade’, it will cost me in excess of US$5,000 to US$10,000. It is a complex and complicated change involved with importing all of the old
vBulletin into Xenforo - So - I'm asking for donations. The new software will be quite different, but has a lot of nice features - one of which is the ability
to start a post and save it as a Draft which you can edit prior to posting it.

If you want Elsmar to continue - To make it 23 years (hopefully more) online, please help. Please donate. The Paypal “Donate” link is in the forum header.

After the change paid advertisements will return and the donate button will go away (or be moved elsewhere for people who want to support Elsmar via
a “Contribution’).

BTW - | just signed up for Paypal's “Business” account to be able to accept "Donations / Payments". You can also send me money directly using the
Paypal transfer - My Paypal “address” is elsmarmarc@gmail.com - “Marc Smith" - “ ® Goods or Services" - This is NOT currently tax deductible... Elsmar is

not currently a non-profit organization.

Thanks,

 

Marc

  
  
  
 
  

  
  
 

W - | just signed up for Paypal's “Business” account to be able to accept “Donations / Payments". You can also send me money directly using the
Paypal transfer - My Paypal “address” is elsmarmarc@gmail.com - “Marc Smith" - “#® Goods or Services” - This is NOT currently tax deductible... Elsmar is
not currently a non-profit organization.

 

Mare

©) Gamula
